DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 30 March 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-7, 9, 10 and 12-20 have been rejected.
4.  Claims 8 and 11 have been objected to.
Claim Objections
5.  Claim 9 is objected to because of the following informalities:  grammatical error.  The claim recites “…to provide an a transaction…”.  The word “an” needs to be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claim 16 recites determine that the transaction is suspicious based on application security information that identifies an exploit; determine that the transaction is anomalous based on a client behavior within the application, wherein a model is a behavior data is trained to identify behavior deviations of the client; and determine whether data in the packet is deemed sensitive, wherein data is deemed sensitive based on at least one of a source of the data, an authentication policy requiring an authentication, a continuous multifactor authentication service that requires supplemental authentication to complete the transaction, and content within the data.  The examiner asserts that there is no support in the applicant’s specification for all determining limitations to take place.  For the sake of examination, the examiner assumes that all determining limitations are in the alternative.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claim(s) 1, 2, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al U.S. Patent No. 7,940,756 B1 (hereinafter Duffy) in view of Sarukkai et al U.S. Patent No. 11,089,064 B1 (hereinafter Sarukkai).
As to claim 1, Duffy discloses a method of prioritizing traffic by an application performance monitor (APM) monitoring network traffic to and from a web application, comprising: 
intercepting a first packet being transmitted in a network that is monitored (i.e. service manager intercepts packets) [column 11 line 53 to column 12 line 8]; 
determining that the first packet is associated with a transaction of the web application that is to be provided with an alternate level of service (i.e. level of service based on policy) [column 11 line 53 to column 12 line 8]; 
modifying a field in the first packet to include data interpretable by at least one network device in the network to cause the at least one network device to provide the alternate level of service (i.e. generating a service level indicator for the packet) [column 12, lines 9-46]; and 
injecting the first packet into the network (i.e. transmit the packet over the network) [column 12, lines 9-46].  
Duffy does not teach an application performance monitor.  Duffy does not teach metadata.
Sarukkai teaches an application performance monitor (i.e. container reverse proxy monitors the performance of the web application) [column 9, lines 35-45].  Sarukkai teaches metadata [column 13, lines 1-27].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Duffy so that there would have been an application performance monitor.  The packets would have included metadata interpretable by at least one network device in the network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Duffy by the teaching of Sarukkai because it helps protect from network attacks [column 1, lines 35-52].
As to claim 2, Duffy teaches the method of claim 1, further comprising: 
identifying an endpoint from an address associated with the transaction (i.e. address of endpoint) [column 8, lines 27-60]; and 
determining the alternate level of service based on the endpoint (i.e. determining service for the endpoint) [column 6, lines 18-50].  
As to claim 14, Duffy discloses an application performance monitor (APM) for monitoring network traffic to and from a web application, comprising: 
a transceiver (i.e. network interface card) [column 13 line 53 to column 14 line 18]; and 
a processor configured to execute instructions and cause the processor to [column 13 line 53 to column 14 line 18]: 
intercept a first packet be transmitted in a network that is monitored (i.e. service manager intercepts packets) [column 11 line 53 to column 12 line 8], 
determine that the first packet is associated with a transaction of the web application that is to be provided with an alternate level of service (i.e. level of service based on policy) [column 11 line 53 to column 12 line 8], 
modify a field in the first packet to include data interpretable by at least one network device in the network to cause the at least one network device to provide the alternate level of service (i.e. generating a service level indicator for the packet) [column 12, lines 9-46], and 
inject the first packet into the network (i.e. transmit the packet over the network) [column 12, lines 9-46].  
Duffy does not teach an application performance monitor.  Duffy does not teach metadata.
Sarukkai teaches an application performance monitor (i.e. container reverse proxy monitors the performance of the web application) [column 9, lines 35-45].  Sarukkai teaches metadata [column 13, lines 1-27].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Duffy so that there would have been an application performance monitor.  The packets would have included metadata interpretable by at least one network device in the network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Duffy by the teaching of Sarukkai because it helps protect from network attacks [column 1, lines 35-52].
As to claim 15, Duffy teaches the APM of claim 14, wherein the instructions further cause the processor to: 
identify an endpoint from an address associated with the transaction (i.e. address of endpoint) [column 8, lines 27-60]; and 
determine the alternate level of service based on the endpoint (i.e. determining service for the endpoint) [column 6, lines 18-50].  
8.  Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al U.S. Patent No. 7,940,756 B1 (hereinafter Duffy) and Sarukkai et al U.S. Patent No. 11,089,064 B1 (hereinafter Sarukkai) as applied to claims 1 and 14 above, and further in view of Browne et al US 2019/0042739 A1 (hereinafter Browne).
As to claim 3, the Duffy-Sarukkai combination does not teach determining that the transaction is suspicious based on application security information that identifies an exploit; determining that the transaction is anomalous based on a client behavior within the application, wherein a model is a behavior data is trained to identify behavior deviations of the client; or determining whether data in the packet is deemed sensitive, wherein data is deemed sensitive based on at least one of a source of the data, an authentication policy requiring an authentication, a continuous multifactor authentication service that requires supplemental authentication to complete the transaction, and content within the data.  
Browne teaches determining that the transaction is suspicious based on application security information that identifies an exploit (i.e. suspicious application based on exploits) [0057]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination so that it would have been determined that the transaction was suspicious based on application security information that identified an exploit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination by the teaching of Browne because it helps prevent any negative impact on performance for certain workloads [0001].
As to claim 16, the Duffy-Sarukkai combination does not teach determine that the transaction is suspicious based on application security information that identifies an exploit; determine that the transaction is anomalous based on a client behavior within the application, wherein a model is a behavior data is trained to identify behavior deviations of the client; and determine whether data in the packet is deemed sensitive, wherein data is deemed sensitive based on at least one of a source of the data, an authentication policy requiring an authentication, a continuous multifactor authentication service that requires supplemental authentication to complete the transaction, and content within the data.  
Browne teaches determining that the transaction is suspicious based on application security information that identifies an exploit (i.e. suspicious application based on exploits) [0057]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination so that it would have been determined that the transaction was suspicious based on application security information that identified an exploit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination by the teaching of Browne because it helps prevent any negative impact on performance for certain workloads [0001].
9.  Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al U.S. Patent No. 7,940,756 B1 (hereinafter Duffy) and Sarukkai et al U.S. Patent No. 11,089,064 B1 (hereinafter Sarukkai) as applied to claims 1 and 14 above, and further in view of Halligan US 2019/0239115 A1.
As to claim 4, the Duffy-Sarukkai combination does not teach after a predetermined number of packets associated with the transaction are modified to include the metadata, halting the modifying of the field for packets associated with the transaction.  
Halligan teaches after a predetermined number of packets associated with the transaction are modified to include the metadata, halting the modifying of the field for packets associated with the transaction (i.e. stopping the packet modification process0 [0053].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination so that after a predetermined number of packets associated with the transaction were modified to include the metadata, halting the modifying of the field for packets associated with the transaction.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination by the teaching of Halligan because it helps avoid the inefficiencies associated with packet dropping and packet retransmission [0007].
As to claim 17, the Duffy-Sarukkai combination does not teach after a predetermined number of packets associated with the transaction are modified to include the metadata, halt the modifying of the field for packets associated with the transaction.  
Halligan teaches after a predetermined number of packets associated with the transaction are modified to include the metadata, halting the modifying of the field for packets associated with the transaction (i.e. stopping the packet modification process0 [0053].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination so that after a predetermined number of packets associated with the transaction were modified to include the metadata, halting the modifying of the field for packets associated with the transaction.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination by the teaching of Halligan because it helps avoid the inefficiencies associated with packet dropping and packet retransmission [0007].
10.  Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al U.S. Patent No. 7,940,756 B1 (hereinafter Duffy) and Sarukkai et al U.S. Patent No. 11,089,064 B1 (hereinafter Sarukkai) as applied to claims 1 and 14 above, and further in view of Majee U.S. Patent No. 11,044,200 B1.
As to claim 5, the Duffy-Sarukkai combination does not teach the method of claim 1, wherein a bit in a discovery services code point (DSCP) value of a TOS field indicates that the transaction is provided with the alternate level of service.  
Majee teaches that a bit in a discovery services code point (DSCP) value of a TOS field indicates that the transaction is provided with the alternate level of service (i.e. header includes DSCP value and TOS field) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination so that there would have been a bit in a discovery services code point (DSCP) value of a TOS field indicated that the transaction was provided with the alternate level of service.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination by the teaching of Majee because it helps take in account a previous trust was established between a client and the network traffic management device [column 1, lines 18-35].
As to claim 18, the Duffy-Sarukkai combination does not teach the APM of claim 14, a bit in a discovery services code point value of a TOS field indicates that the transaction is provided with the alternate level of service.
Majee teaches that a bit in a discovery services code point (DSCP) value of a TOS field indicates that the transaction is provided with the alternate level of service (i.e. header includes DSCP value and TOS field) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination so that there would have been a bit in a discovery services code point (DSCP) value of a TOS field indicated that the transaction was provided with the alternate level of service.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination by the teaching of Majee because it helps take in account a previous trust was established between a client and the network traffic management device [column 1, lines 18-35].
11.  Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al U.S. Patent No. 7,940,756 B1 (hereinafter Duffy) and Sarukkai et al U.S. Patent No. 11,089,064 B1 (hereinafter Sarukkai) as applied to claims 1 and 14 above, and further in view of Badri et al US 2018/0351925 A1 (hereinafter Badri).
As to claim 6, the Duffy-Sarukkai combination does not teach receiving an indication from an authentication service that an authentication is required to perform the transaction.  The Duffy-Sarukkai combination does not teach requesting a supplemental authentication to perform the transaction.  
Badri teaches receiving an indication from an authentication service that an authentication is required to perform the transaction (i.e. the score index representing a security level and corresponding authentication required) [abstract].  Badri teaches requesting a supplemental authentication to perform the transaction (i.e. request more authenticators) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination so that an indication would have been received from an authentication service that an authentication was required to perform the transaction.  A supplemental authentication would have been requested to perform the transaction.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination by the teaching of Badri because it supports a multi-level and/or multi-factor authentication system and is enhanced through a self-learning process [0004].
As to claim 19, the Duffy-Sarukkai combination does not teach receive an indication from an authentication service that an authentication is required to perform the transaction.  The Duffy-Sarukkai combination does not teach request a supplemental authentication to perform the transaction.  
Badri teaches receiving an indication from an authentication service that an authentication is required to perform the transaction (i.e. the score index representing a security level and corresponding authentication required) [abstract].  Badri teaches requesting a supplemental authentication to perform the transaction (i.e. request more authenticators) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination so that an indication would have been received from an authentication service that an authentication was required to perform the transaction.  A supplemental authentication would have been requested to perform the transaction.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination by the teaching of Badri because it supports a multi-level and/or multi-factor authentication system and is enhanced through a self-learning process [0004].
12.  Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al U.S. Patent No. 7,940,756 B1 (hereinafter Duffy) and Sarukkai et al U.S. Patent No. 11,089,064 B1 (hereinafter Sarukkai) as applied to claims 1 and 14 above, and further in view of Jang US 2019/0370144 A1.
As to claim 7, the Duffy-Sarukkai combination does not teach identifying a value of the transaction based on an inspection of the first packet, wherein the transaction corresponds to an important transaction based on the value of the transaction.  
Jang teaches identifying a value of the transaction based on an inspection of the first packet (i.e. value set according to importance of a transaction) [0050], wherein the transaction corresponds to an important transaction based on the value of the transaction [0050].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination so that a value of the transaction would have been identified based on an inspection of the first packet, wherein the transaction corresponds to an important transaction based on the value of the transaction.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination by the teaching of Jang because it guarantees processing of an important transaction and improves stability of a system [0007].
As to claim 20, the Duffy-Sarukkai combination does not teach identify a value of the transaction based on an inspection of the first packet, wherein the transaction corresponds to an important transaction based on the value of the transaction.
Jang teaches identifying a value of the transaction based on an inspection of the first packet (i.e. value set according to importance of a transaction) [0050], wherein the transaction corresponds to an important transaction based on the value of the transaction [0050].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination so that a value of the transaction would have been identified based on an inspection of the first packet, wherein the transaction corresponds to an important transaction based on the value of the transaction.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Duffy-Sarukkai combination by the teaching of Jang because it guarantees processing of an important transaction and improves stability of a system [0007].
13.  Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papp, III et al U.S. Patent No. 7,843,843 B1 (hereinafter Papp) in view of Gorti et al US 2003/0007452 A1 (hereinafter Gorti).
As to claim 9, Papp discloses a method of a network device that is monitored by an application performance monitor (APM) (i.e. traffic monitoring module can be configured to monitor the performance of a given network application) [column 9 line 62 to column 10 line 31], the method comprising: 
receiving a first packet that is being transmitted in a network, wherein the first packet includes a modified field indicating an alternative level of service (i.e. marked with different classes of service supported by differentiated services network) [column 34 line 49 to column 35 line 19]; 
determining that the first packet has been modified by the APM to provide an a transaction of an application with the alternate level of service (i.e. based on the values) [column 34 line 49 to column 35 line 19]. 
Papp does not teach determining a flow control for the application based on the alternate level of service.  Papp does not teach transmitting packets associated with the transaction based on the flow control for the transaction.  
Gorti teaches determining a flow control for the application based on the alternate level of service (i.e. based on different levels of service) [0035]. Gorti teaches transmitting packets associated with the transaction based on the flow control for the transaction (i.e. adjusting flow control) [0035].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Papp so that a flow control for the application would have been determined based on the alternate level of service.  Packets associated with the transaction based on the flow control for the transaction would have been transmitted.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Papp by the teaching of Gorti because it provides a shared queue environment for allocating bandwidth among a plurality of pipes that such differentiated services may be provided while observing an output flow limit from the shared queue [0015].
14.  Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papp, III et al U.S. Patent No. 7,843,843 B1 (hereinafter Papp) and Gorti et al US 2003/0007452 A1 (hereinafter Gorti) as applied to claim 9 above, and further in view of Everingham et al U.S. Patent No. 7,434,204 B1 (hereinafter Everingham).
As to claim 10, the Papp-Gorti combination does not teach in response to determining that the transaction is complete, returning flow control for the application to a normal level of service.  
Everingham teaches in response to determining that the transaction is complete (i.e. completed transaction) [column 5, lines 32-39], returning flow control for the application to a normal level of service (i.e. returning to normal service because another process died) [column 3, lines 36-45].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Papp-Gorti combination so that in response to determining that the transaction was complete, returning flow control for the application to a normal level of service.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Papp-Gorti combination by the teaching of Everingham because it increases the stability of a set of software processes to alleviate the danger of multiple simultaneous failures [column 1, lines 27-29].
15.  Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papp, III et al U.S. Patent No. 7,843,843 B1 (hereinafter Papp) and Gorti et al US 2003/0007452 A1 (hereinafter Gorti) as applied to claim 9 above, and further in view of Dropps U.S. Patent No. 8,228,906 B1.
As to claim 12, the Papp-Gorti combination does not teach analyzing a field in the first packet that was modified by the APM, the field including characteristics of the transaction.  The Papp-Gorti combination does not teach determining the alternate level of service based on an analysis of the field.  
Dropps teaches analyzing a field in the first packet that was modified by the APM, the field including characteristics of the transaction (i.e. extracting a service level field value of the packet) [abstract].  Dropps teaches determining the alternate level of service based on an analysis of the field (i.e. based on the field value) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Papp-Gorti combination so that a field in the first packet that was modified by the APM would have been analyzed, the field including characteristics of the transaction.  The alternate level of service would have been determined based on an analysis of the field.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Papp-Gorti combination by the teaching of Dropps because it provides for better VL assignment [column 1, lines 29-34].
16.  Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papp, III et al U.S. Patent No. 7,843,843 B1 (hereinafter Papp) and Gorti et al US 2003/0007452 A1 (hereinafter Gorti) as applied to claim 9 above, and further in view of Sun et al US 2010/0005357 A1 (hereinafter Sun).
As to claim 13, the Papp-Gorti combination does not teach transmitting a copy of packets associated with the transaction to a data store until the transaction is complete.  
Sun teaches transmitting a copy of packets associated with the transaction to a data store until the transaction is complete (i.e. exchanging copies of packets prior to successfully completing the session) [0030].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Papp-Gorti combination so that a copy of packets associated with the transaction would have been transmitted to a data store until the transaction was complete.  
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Papp-Gorti combination by the teaching of Sun because it helps transmit acceptable versions of packets [0012].
Allowable Subject Matter
17.  Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 8, the prior art does not disclose, teach or fairly suggest the limitations of “analyzing packets associated with the transaction based on a service quality of the application and the alternate level of service” and “providing visual information to illustrate a difference between a normal level of service for the application and the alternate level of service”.  
As to claim 11, the prior art does not disclose, teach or fairly suggest the limitation of “receiving a second packet for the transaction of the application before the transaction is complete, wherein the second packet is not modified by the APM”.  
Relevant Prior Art
18.  The following references have been considered relevant by the examiner:
A.  Shaw et al US 2018/0041607 A1 directed to exchanging metadata with a network customer during a first provision of a first service to the network customer [abstract].
B.  Jayaraman et al US 2021/0399966 A1 directed to upgrading user space networking stacks without disruptions to network traffic [abstract].
C.  Daoud et al US 2002/0087694 A1 directed to identifying a requested level of service for a transaction wherein the transaction may be processed in accordance with the requested level of service [abstract].
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492